DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 19, and 28 are objected to because of the following informalities:
In claim 13, line 2; “a sample” should be changed to “the sample” since it is clear that the Applicant intended to refer to the same sample previously set forth.
In claim 19, line; “photoacoustic signals” should be changed to “the photoacoustic signals” since it is clear that the Applicant intended to refer to the previously set forth photoacoustic signals.
In claim 28, line 3; “a sample” should be changed to “the sample” since it is clear that the Applicant intended to refer to the same sample previously set forth.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-11, 21-22, 24, 26, 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US20090138215, hereafter Wang).
Regarding claim 1, Wang discloses a method for determining flow speed based on photoacoustic imaging or sensing (Wang, Para 3; “The subject matter described herein relates generally to photoacoustic Doppler-based flowmetry and, more particularly, to detecting fluid flow in optically scattering media and/or low-speed blood flow of relatively deep microcirculation in biological tissue”), comprising:
receiving a first photoacoustic signal and a second photoacoustic signal from a sample in response to transmission of a first laser pulse and a second laser pulse to the sample (Wang, Para 43; “This problem may be overcome by operating in burst mode. As in pulsed ultrasound Doppler imaging, a few cycles of modulated laser beam in a burst will produce the same number of cycles of photoacoustic wave”) (Wang, Para 27; “State-of-the-art PA techniques always use pulsed lasers as the PA excitation source.”) (Wang, Para 36; “A typical pulsed laser based PAM system is similar to the high-frequency version used in other known systems. A tunable dye laser pumped by an Nd:YAG laser serves as the PA excitation source”),
wherein the first pulse laser has a first wavelength and the second laser pulse has a second wavelength different from the first wavelength (Wang, Para 26; “PA imaging is able to extract certain physiological parameters for functional imaging by varying the optical wavelength of the excitation laser”) (Wang, Para 55; “CW imaging may provide functional information of biological tissue as well if multiple laser diodes of different wavelengths are used for spectral measurements. Possible applications of the CW technique may include, for example, sentinel lymph node mapping and cerebral blood oxygenation monitoring”); and
processing the first photoacoustic signal and the second photoacoustic signal based on a flow model that relates photoacoustic signals with flow speed to determine a flow speed of a liquid flow in the sample (Wang, Para 65; “The technique described herein has the unique capability to measure flow of light-absorbing particles having low ultrasonic contrast inside highly optically scattering media. The best example is measuring blood flow in small blood vessels”) (Wang, Para 59, and 64-66 describing this in more detail).

Regarding claim 2, Wang discloses all of the limitations of claim 1 as discussed above.
Wang further discloses wherein the processing includes determining a first amplitude of the first photoacoustic signal and a second amplitude of the second photoacoustic signal; and applying the first and second amplitudes to the flow model (Wang, Para 47; “The amplitude and phase of the signal are analyzed by a computer 224, which also controls the mechanical scanner 226”) (Wang, Para 47-63 describing using the amplitude in the flow model) (Wang, Para 64; “The method also includes measuring 504 the photoacoustic Doppler shifts (or the photoacoustic Doppler spectra) of the photoacoustic signals produced by these tracer particles. In addition, the method includes determining 506, from the measurements, information about the flow such as the flow speed, flow profile, and flow direction”).

Regarding claim 5, Wang discloses all of the limitations of claim 1 as discussed above.
Wang further discloses transmitting the first laser pulse and the second laser pulse to the sample (Wang, Figures 1-5; each showing the lasers transmitted to the sample) (Wang, Para 6; “The system includes an intensity-modulated continuous-wave laser configured to illuminate the flowing particles to produce an acoustic wave”) (Wang, Para 7; “The method includes illuminating the flowing particles to produce an acoustic wave, detecting the acoustic wave”).

Regarding claim 10, Wang discloses all of the limitations of claim 1 as discussed above.
Wang further discloses wherein the sample is a human or animal (Wang, Para 3; “The subject matter described herein relates generally to photoacoustic Doppler-based flowmetry and, more particularly, to detecting fluid flow in optically scattering media and/or low-speed blood flow of relatively deep microcirculation in biological tissue”), and wherein the method is performed in vivo (Wang, Para 65; “There is a demand for this information in biomedical studies such as cancer research, brain function studies, and clinical diagnosis of microcirculation in diabetic foot”).

Regarding claim 11, Wang discloses all of the limitations of claim 10 as discussed above.
Wang further discloses wherein the liquid is blood (Wang, Para 3; “The subject matter described herein relates generally to photoacoustic Doppler-based flowmetry and, more particularly, to detecting fluid flow in optically scattering media and/or low-speed blood flow”) (Wang, Para 45; “photoacoustic Doppler sensing and imaging has high contrast in, for example, blood flow measurement because hemoglobin in blood vessels provides strong optical absorption whereas the surrounding medium outside the blood vessels has weak optical absorption”).

Regarding claim 21, Wang discloses a system for determining flow speed based on photoacoustic imaging or sensing (Wang, Para 3; “The subject matter described herein relates generally to photoacoustic Doppler-based flowmetry and, more particularly, to detecting fluid flow in optically scattering media and/or low-speed blood flow of relatively deep microcirculation in biological tissue”), comprising:
one or more processors arranged to (Wang, Para 6; “a processor configured to analyze the demodulated signals to obtain the Doppler shift and the flow information thereby measuring the flow”):
receive a first photoacoustic signal and a second photoacoustic signal from a sample in response to transmission of a first laser pulse and a second laser pulse to the sample (Wang, Para 43; “This problem may be overcome by operating in burst mode. As in pulsed ultrasound Doppler imaging, a few cycles of modulated laser beam in a burst will produce the same number of cycles of photoacoustic wave”) (Wang, Para 27; “State-of-the-art PA techniques always use pulsed lasers as the PA excitation source.”) (Wang, Para 36; “A typical pulsed laser based PAM system is similar to the high-frequency version used in other known systems. A tunable dye laser pumped by an Nd:YAG laser serves as the PA excitation source”),
wherein the first pulse laser has a first wavelength and the second laser pulse has a second wavelength different from the first wavelength (Wang, Para 26; “PA imaging is able to extract certain physiological parameters for functional imaging by varying the optical wavelength of the excitation laser”) (Wang, Para 55; “CW imaging may provide functional information of biological tissue as well if multiple laser diodes of different wavelengths are used for spectral measurements. Possible applications of the CW technique may include, for example, sentinel lymph node mapping and cerebral blood oxygenation monitoring”); and
process the first photoacoustic signal and the second photoacoustic signal based on a flow model that relates photoacoustic signals with flow speed to determine a flow speed of a liquid flow in the sample (Wang, Para 65; “The technique described herein has the unique capability to measure flow of light-absorbing particles having low ultrasonic contrast inside highly optically scattering media. The best example is measuring blood flow in small blood vessels”) (Wang, Para 59, and 64-66 describing this in more detail).

Regarding claim 22, Wang discloses all of the limitations of claim 21 as discussed above.
Wang further discloses wherein the one or more processors are arranged to determine a first amplitude of the first photoacoustic signal and a second amplitude of the second photoacoustic signal; and apply the first and second amplitudes to the flow model (Wang, Para 47; “The amplitude and phase of the signal are analyzed by a computer 224, which also controls the mechanical scanner 226”) (Wang, Para 47-63 describing using the amplitude in the flow model) (Wang, Para 64; “The method also includes measuring 504 the photoacoustic Doppler shifts (or the photoacoustic Doppler spectra) of the photoacoustic signals produced by these tracer particles. In addition, the method includes determining 506, from the measurements, information about the flow such as the flow speed, flow profile, and flow direction”).

Regarding claim 24, Wang discloses all of the limitations of claim 21 as discussed above.
Wang further discloses a photoacoustic imaging or sensing apparatus having a probe arranged to transmit the first laser pulse and the second laser pulse to the sample (Wang, Figures 1-2 and 5; each showing the lasers transmitted to the sample via a probe) (Wang, Para 6; “The system includes an intensity-modulated continuous-wave laser configured to illuminate the flowing particles to produce an acoustic wave”) (Wang, Para 7; “The method includes illuminating the flowing particles to produce an acoustic wave, detecting the acoustic wave”).

Regarding claim 26, Wang discloses all of the limitations of claim 21 as discussed above.
Wang further discloses wherein the liquid is blood (Wang, Para 3; “The subject matter described herein relates generally to photoacoustic Doppler-based flowmetry and, more particularly, to detecting fluid flow in optically scattering media and/or low-speed blood flow”) (Wang, Para 45; “photoacoustic Doppler sensing and imaging has high contrast in, for example, blood flow measurement because hemoglobin in blood vessels provides strong optical absorption whereas the surrounding medium outside the blood vessels has weak optical absorption”).

Regarding claim 32, Wang discloses all of the limitations of claim 21 as discussed above.
Wang further discloses a photoacoustic imaging or sensing apparatus comprising:
a pulsed laser source (Wang, Para 36; “A typical pulsed laser based PAM system is similar to the high-frequency version used in other known systems”) (Wang, Para 27; “State-of-the-art PA techniques always use pulsed lasers as the PA excitation source”) (Wang, Para 24; “the term “photoacoustics,” or the related term “optoacoustics,” refers to the generation of acoustic waves by modulated or pulsed optical radiation”);
an optical processing unit operably connected with the pulsed laser source, the optical processing unit being arranged to process pulsed laser received from the pulsed laser source to provide laser pulses of different wavelengths (Wang, Para 37; “The acoustic signal is detected by a spherically focused ultrasonic transducer and relayed to a quadrature-demodulator. The flow is measured at an angle θ relative to the axis of the ultrasonic transducer. The measurement is taken from the overlapped area of the laser beam and the focal zone of the ultrasonic transducer. Since it is possible that the surrounding medium may be optically scattering (as in biological tissue), the laser beam can be multiple-scattered in the medium. The demodulated signals are analyzed spectrally to obtain the photoacoustic Doppler shift thus the flow speed”); and
a probe operably connected with the optical processing unit, for transmitting the laser pulses to a sample (Wang, Para 27; “State-of-the-art PA techniques always use pulsed lasers as the PA excitation source”)
wherein the photoacoustic imaging or sensing apparatus comprises at least part of the one or more processors (Wang, Para 37; “The acoustic signal is detected by a spherically focused ultrasonic transducer and relayed to a quadrature-demodulator. The flow is measured at an angle θ relative to the axis of the ultrasonic transducer. The measurement is taken from the overlapped area of the laser beam and the focal zone of the ultrasonic transducer. Since it is possible that the surrounding medium may be optically scattering (as in biological tissue), the laser beam can be multiple-scattered in the medium. The demodulated signals are analyzed spectrally to obtain the photoacoustic Doppler shift thus the flow speed”) (Wang, Figure 5).

Regarding claim 33, Wang discloses all of the limitations of claim 32 as discussed above.
Wang further discloses wherein the pulsed laser source is arranged to provide laser pulses of the first wavelength (Wang, Figure 1-4) (Wang, Para 24; “the term “photoacoustics,” or the related term “optoacoustics,” refers to the generation of acoustic waves by modulated or pulsed optical radiation”) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Menacho et al. (Menacho et al., Arterial pulse attenuation prediction using the decaying rate of a pressure wave in a viscoelastic material model, Biomech Model Mechanobiol (2018) 17:589–603, https://doi.org/10.1007/s10237-017-0980-9).
Regarding claim 3, Wang discloses all of the limitations of claim 2 as discussed above.
Wang does not clearly and explicitly disclose wherein the flow model is an exponential decay model.
In an analogous blood flow model field of endeavor Menacho discloses wherein a flow model is an exponential decay model (Menacho, Abstract; “An expression of exponential decay has been obtained for the Maxwell material mode”) (Menacho, Pg 595-596, Results Section; “The dashed line shows the exponential decay along the spatial axis, following Eq. (13b).  […] The exponential decay adjusts perfectly to the pressure wave damping. […] Dashed lines show the exponential decay along the spatial axis, for n = 1 and for n → ∞ calculated with (30) and (32), respectively. The exponential decay is almost independent of n because condition (33) is fulfilled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the flow model is an exponential decay model in order to use a valid mathematical model for blood flow attenuation as taught by Menacho (Menacho, Pg 595-596, results section and Pg 599-600; discussion section).

Claims 6-7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zalev et al. (US20180228377, hereafter Zalev).
Regarding claim 6, Wang discloses all of the limitations of claim 5 as discussed above.
Wang does not clearly and explicitly disclose wherein a time difference between transmission of the first and second laser pulses is in the order of micro-seconds.
In an analogous photoacoustic imaging field of endeavor Zalev discloses wherein a time difference between transmission of first and second laser pulses is in the order of micro-seconds (Zalev, Para 179; “the light events may occur at different predominant wavelengths  […] the multiple light events […] may be offset by a time delay while still being captured by acoustic receivers during a single acquisition frame. […] a time delay of less than several microseconds would permit a substantial number of the sinogram samples to comprise data from two or more light events […] the time delay between two light events of different predominant wavelengths is less than about two microseconds”).
The use of the techniques of having a time difference between the transmission of two pulses is in the order of micro-seconds taught by Zalev in the invention of a photoacoustic blood flow measurement system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring blood flow quickly; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein a time difference between transmission of the first and second laser pulses is in the order of micro-seconds in order to allow for the data from two different light events to be separated but also allow for a plurality of light events to occur within a single acquisition frame as taught by Zalev (Zalev, Para 179).

Regarding claim 7, Wang discloses all of the limitations of claim 5 as discussed above.
Wang does not clearly and explicitly disclose wherein a time difference between transmission of the first and second laser pulses is in the order of nano-seconds.
In an analogous photoacoustic imaging field of endeavor Zalev discloses wherein a time difference between transmission of first and second laser pulses is in the order of nano-seconds (Zalev, Para 179; “the light events may occur at different predominant wavelengths  […] the multiple light events […] may be offset by a time delay while still being captured by acoustic receivers during a single acquisition frame. […] two or more light events may be offset in time by 1-3 nanoseconds, 3-5 nanoseconds, or more than 5 but less than 20 nanoseconds. In an embodiment, the time delay between two light events of different predominant wavelengths is at least 20 nanoseconds. In an embodiment, the time delay between two light events of different predominant wavelengths is at least 50 nanoseconds. In an embodiment, the time delay between two light events of different predominant wavelengths is between 50 and 100 nanoseconds, or between 100 and 500 nanoseconds, or between 500 nanoseconds and a microsecond”).
The use of the techniques of having a time difference between the transmission of two pulses is in the order of nano-seconds taught by Zalev in the invention of a photoacoustic blood flow measurement system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring blood flow quickly; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein a time difference between transmission of the first and second laser pulses is in the order of nano-secondsin order to allow for the data from two different light events to be separated but also allow for a plurality of light events to occur within a single acquisition frame as taught by Zalev (Zalev, Para 179).

Regarding claim 34, Wang discloses all of the limitations of claim 32 as discussed above.
Wang does not clearly and explicitly disclose wherein the laser pulses of different wavelengths are temporally separated laser pulses.
In an analogous photoacoustic imaging field of endeavor Zalev discloses wherein laser pulses are temporally separated laser pulses (Zalev, Para 179; “the light events may occur at different predominant wavelengths  […] the multiple light events […] may be offset by a time delay while still being captured by acoustic receivers during a single acquisition frame. […] a time delay of less than several microseconds would permit a substantial number of the sinogram samples to comprise data from two or more light events […] the time delay between two light events of different predominant wavelengths is less than about two microseconds”).
The use of the techniques of sequentially transmitting laser pulses taught by Zalev in the invention of a photoacoustic blood flow measurement system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring blood flow quickly; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the laser pulses of different wavelengths are temporally separated laser pulses in order to allow for the data from two different light events to be separated but also allow for a plurality of light events to occur within a single acquisition frame as taught by Zalev (Zalev, Para 179).

Claims 8-9, 12, 25, 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mandelis et al. (US20130102865, hereafter Mandelis).
Regarding claim 8, Wang discloses all of the limitations of claim 1 as discussed above.
Wang does not clearly and explicitly disclose wherein the first wavelength of the first laser pulse and the second wavelength of the second laser pulse are isosbestic wavelengths.
In an analogous photoacoustic imaging field of endeavor Mandelis discloses wherein a first wavelength of a first laser pulse  and a second wavelength of a second laser pulse are isosbestic wavelengths (Mandelis, Para 143-144; “one optical source emits a beam having a wavelength (or center wavelength) at approximately the isosbestic wavelength […] two single-frequency (0.1-30 MHz range) sine-wave or square-wave modulated lasers (modulated out of phase) at, or close to, the isosbestic point (˜780 nm) and the other wavelength as described above, simultaneously irradiate the tissue, measuring the photoacoustic signal with at least one ultrasound transducer (an array may be employed for imaging applications)”) (Mandelis, Para 23; “providing a first optical beam having a first wavelength, wherein the first wavelength is approximately equal to a wavelength of the isosbestic point”) (Mandelis, Para 109; “the aforementioned laser system may be modified to include a second wavelength in the form of a dual-wavelength laser source, which may be integrated within or with the photoacoustic hardware. The second wavelength is particularly useful in measuring the ratio of differential photoacoustic responses due to hemoglobin absorption”). 
Mandelis is interpreted as disclosing this limitation in the claim because paragraph 10 of the published instant application describes isosbestic wavelengths as wavelengths for blood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the first wavelength of the first laser pulse and the second wavelength of the second laser pulse are isosbestic wavelengths in order to allow for amplification of differential photoacoustic signals and to optimize sensitivity as taught by Mandelis (Mandelis, Para 144-145).
 
Regarding claim 9, Wang discloses all of the limitations of claim 1 as discussed above.
Wang does not clearly and explicitly disclose processing one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine particulate concentration in liquid.
In an analogous photoacoustic imaging field of endeavor Mandelis discloses processing a photoacoustic signal based on a photoacoustic absorption model to determine particulate concentration in liquid (Mandelis, Para 129; “The photoacoustic contrast increases proportionally to the concentration of blood (angiogenesis), i.e. linearly with the (different) optical absorption coefficients μa, Hb, μa, HbO2, of hemoglobin (or de-oxyhemoglobin, Hb) and oxyhemoglobin (HbO2), respectively, of the interrogated tissue region of interest (ROI) at the excitation wavelength”) (Mandelis, Para 136; “This image can be directly interpreted in terms of oxygenated (negative peak in cross-correlation subtraction, or negative phase if single frequency out-of-phase wavelength modulation is used coupled to lock-in amplifier demodulation) or non-oxygenated (positive peak or positive phase) of blood concentration, in the interrogated tissue”) (Mandelis, Para 137; “The magnitude of the cross-correlation and/or the phase difference under single-frequency lock-in detection can be calibrated to measure the degree of oxygenation of blood hemoglobin at or near 680 nm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include processing one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine particulate concentration in liquid in order to identify healthy and sick areas as needed as taught by Mandelis (Mandelis, Para 138-141).

Regarding claim 12, Wang discloses all of the limitations of claim 11 as discussed above.
Wang does not clearly and explicitly disclose processing one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine hemoglobin concentration in the blood.
In an analogous photoacoustic imaging field of endeavor Mandelis discloses processing a photoacoustic signal based on a photoacoustic absorption model to determine hemoglobin concentration in blood (Mandelis, Para 129; “The photoacoustic contrast increases proportionally to the concentration of blood (angiogenesis), i.e. linearly with the (different) optical absorption coefficients μa, Hb, μa, HbO2, of hemoglobin (or de-oxyhemoglobin, Hb) and oxyhemoglobin (HbO2), respectively, of the interrogated tissue region of interest (ROI) at the excitation wavelength”) (Mandelis, Para 141; “systems and methods are provided for simultaneously interrogating the Hb and HbO2 concentrations in imaged tissues through the acquisition of two spectral cross-correlation images, and their mathematical manipulations, as indicated in Eqs. (18) and (19) to solve for, and obtain, quantitative images of Cox and Cde for a) identification of blood rich regions and b) identification of saturated (hypermetabolic) hemoglobin regions where breast (or other) cancer may be diagnosed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include processing one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine hemoglobin concentration in the blood in order to identify healthy and sick areas as needed as taught by Mandelis (Mandelis, Para 138-141).

Regarding claim 25, Wang discloses all of the limitations of claim 21 as discussed above.
Wang does not clearly and explicitly disclose wherein the one or more processors are arranged to process one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine particulate concentration in liquid.
In an analogous photoacoustic imaging field of endeavor Mandelis discloses processing a photoacoustic signal based on a photoacoustic absorption model to determine particulate concentration in liquid (Mandelis, Para 129; “The photoacoustic contrast increases proportionally to the concentration of blood (angiogenesis), i.e. linearly with the (different) optical absorption coefficients μa, Hb, μa, HbO2, of hemoglobin (or de-oxyhemoglobin, Hb) and oxyhemoglobin (HbO2), respectively, of the interrogated tissue region of interest (ROI) at the excitation wavelength”) (Mandelis, Para 136; “This image can be directly interpreted in terms of oxygenated (negative peak in cross-correlation subtraction, or negative phase if single frequency out-of-phase wavelength modulation is used coupled to lock-in amplifier demodulation) or non-oxygenated (positive peak or positive phase) of blood concentration, in the interrogated tissue”) (Mandelis, Para 137; “The magnitude of the cross-correlation and/or the phase difference under single-frequency lock-in detection can be calibrated to measure the degree of oxygenation of blood hemoglobin at or near 680 nm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the one or more processors are arranged to process one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine particulate concentration in liquid in order to identify healthy and sick areas as needed as taught by Mandelis (Mandelis, Para 138-141).

Regarding claim 27, Wang discloses all of the limitations of claim 26 as discussed above.
Wang does not clearly and explicitly disclose wherein the one or more processors are arranged to process one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine hemoglobin concentration in the blood.
In an analogous photoacoustic imaging field of endeavor Mandelis discloses processing a photoacoustic signal based on a photoacoustic absorption model to determine hemoglobin concentration in blood (Mandelis, Para 129; “The photoacoustic contrast increases proportionally to the concentration of blood (angiogenesis), i.e. linearly with the (different) optical absorption coefficients μa, Hb, μa, HbO2, of hemoglobin (or de-oxyhemoglobin, Hb) and oxyhemoglobin (HbO2), respectively, of the interrogated tissue region of interest (ROI) at the excitation wavelength”) (Mandelis, Para 141; “systems and methods are provided for simultaneously interrogating the Hb and HbO2 concentrations in imaged tissues through the acquisition of two spectral cross-correlation images, and their mathematical manipulations, as indicated in Eqs. (18) and (19) to solve for, and obtain, quantitative images of Cox and Cde for a) identification of blood rich regions and b) identification of saturated (hypermetabolic) hemoglobin regions where breast (or other) cancer may be diagnosed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the one or more processors are arranged to process one of the first photoacoustic signal and the second photoacoustic signal based on a photoacoustic absorption model to determine hemoglobin concentration in the blood in order to identify healthy and sick areas as needed as taught by Mandelis (Mandelis, Para 138-141).
	
Claims 13, 16, 18-19, 28, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Wang, Irisawa et al. (US20180177409, hereafter Irisawa) and Fadhel et al. (US20200329974, hereafter Fadhel).
Regarding claim 13, Wang discloses all of the limitations of claim 11 as discussed above.
Wang does not clearly and explicitly disclose receiving a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from the first wavelength and the second wavelength; and processing at least one of the first photoacoustic signal and the second photoacoustic signal, and the third photoacoustic signal, based on a linear spectral unmixing model to determine oxygen saturation in the blood.
In an analogous photoacoustic imaging field of endeavor Irisawa discloses receiving a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from a first wavelength and a second wavelength (Irisawa, Para 11-16; “The present disclosure provides a photoacoustic image generation apparatus […] a third wavelength different from the first wavelength and the second wavelength […] The insert according to a fourth aspect may further include a transparent resin that transmits the light with the third wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include receiving a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from the first wavelength and the second wavelength in order to allow for a user evaluate the presence of a plurality of different materials responsive to different wavelengths as needed to improve diagnosis as taught by Irisawa (Irisawa, Para 8-10).

In an analogous photoacoustic imaging field of endeavor Fadhel discloses processing a photoacoustic signal based on a linear spectral unmixing model to determine oxygen saturation in the blood (Fadhel, Para 10; “Linear spectral unmixing has been used to quantify the relative concentration of oxyhemoglobin and deoxyhemoglobin which can be used to assess oxygen saturation (sO2)”)) (Fadhel, Para 93; “he changes in optical fluence can be inferred from the PA spectral slopes and used to generate frequency filters that can be applied to the acoustic response signals in such a way as to match the fluence across certain optical wavelengths. A technique has been developed, in accordance with the teachings herein, which takes this into account and the technique is referred to herein as fluence compensation or fluence matching. This methodology has the capability to improve the accuracy of spectral unmixing to assess oxygen saturation maps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa above to include processing at least one of the first photoacoustic signal and the second photoacoustic signal, and the third photoacoustic signal, based on a linear spectral unmixing model to determine oxygen saturation in the blood in order to detect diseases and monitor treatment efficacy as taught by Fadhel (Fadhel, Para 4).

Regarding claim 16, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 13 as discussed above.
Wang does not clearly and explicitly disclose wherein the processing includes determining a first amplitude of the first photoacoustic signal and a third amplitude of the third photoacoustic signal; and applying the first and third amplitudes to the linear spectral unmixing model.
However, Fadhel further discloses determining amplitudes of photoacoustic signals; and applying the amplitudes to a linear spectral unmixing model (Fadhel, Para 9-10; “Linear spectral unmixing assumes that the PA signals generated by a sample in response to light illumination are due to the linear combination of the optical absorbers and their concentration. Linear spectral unmixing outputs the spatial distribution of the chromophores […] Linear spectral unmixing has been used to quantify the relative concentration of oxyhemoglobin and deoxyhemoglobin which can be used to assess oxygen saturation (sO2)”) (Fadhel, Para 93; “he changes in optical fluence can be inferred from the PA spectral slopes and used to generate frequency filters that can be applied to the acoustic response signals in such a way as to match the fluence across certain optical wavelengths. A technique has been developed, in accordance with the teachings herein, which takes this into account and the technique is referred to herein as fluence compensation or fluence matching. This methodology has the capability to improve the accuracy of spectral unmixing to assess oxygen saturation maps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above wherein the processing includes determining a first amplitude of the first photoacoustic signal and a third amplitude of the third photoacoustic signal; and applying the first and third amplitudes to the linear spectral unmixing model in order to detect diseases and monitor treatment efficacy as taught by Fadhel (Fadhel, Para 4).

Regarding claim 18, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 13 as discussed above.
Wang does not clearly and explicitly disclose wherein the processing includes processing the first amplitude of the first photoacoustic signal, the second amplitude of the second photoacoustic signal, and the third amplitude of the third photoacoustic signal based on the linear spectral unmixing model; and applying the first, second, and third amplitudes to the linear spectral unmixing model.
However, Fadhel further discloses determining amplitudes of photoacoustic signals; and applying the amplitudes to a linear spectral unmixing model (Fadhel, Para 9-10; “Linear spectral unmixing assumes that the PA signals generated by a sample in response to light illumination are due to the linear combination of the optical absorbers and their concentration. Linear spectral unmixing outputs the spatial distribution of the chromophores […] Linear spectral unmixing has been used to quantify the relative concentration of oxyhemoglobin and deoxyhemoglobin which can be used to assess oxygen saturation (sO2)”) (Fadhel, Para 93; “he changes in optical fluence can be inferred from the PA spectral slopes and used to generate frequency filters that can be applied to the acoustic response signals in such a way as to match the fluence across certain optical wavelengths. A technique has been developed, in accordance with the teachings herein, which takes this into account and the technique is referred to herein as fluence compensation or fluence matching. This methodology has the capability to improve the accuracy of spectral unmixing to assess oxygen saturation maps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above processing the first amplitude of the first photoacoustic signal, the second amplitude of the second photoacoustic signal, and the third amplitude of the third photoacoustic signal based on the linear spectral unmixing model; and applying the first, second, and third amplitudes to the linear spectral unmixing model in order to detect diseases and monitor treatment efficacy as taught by Fadhel (Fadhel, Para 4).

Regarding claim 19, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 18 as discussed above.
Wang does not clearly and explicitly disclose wherein the linear spectral unmixing model is a model that relates photoacoustic signals with oxygen saturation.
However, Fadhel further discloses wherein the linear spectral unmixing model is a model that relates photoacoustic signals with oxygen saturation (Fadhel, Para 9-10; “Linear spectral unmixing assumes that the PA signals generated by a sample in response to light illumination are due to the linear combination of the optical absorbers and their concentration. Linear spectral unmixing outputs the spatial distribution of the chromophores […] Linear spectral unmixing has been used to quantify the relative concentration of oxyhemoglobin and deoxyhemoglobin which can be used to assess oxygen saturation (sO2)”) (Fadhel, Para 93; “he changes in optical fluence can be inferred from the PA spectral slopes and used to generate frequency filters that can be applied to the acoustic response signals in such a way as to match the fluence across certain optical wavelengths. A technique has been developed, in accordance with the teachings herein, which takes this into account and the technique is referred to herein as fluence compensation or fluence matching. This methodology has the capability to improve the accuracy of spectral unmixing to assess oxygen saturation maps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above wherein the linear spectral unmixing model is a model that relates photoacoustic signals with oxygen saturation in order to detect diseases and monitor treatment efficacy as taught by Fadhel (Fadhel, Para 4).

Regarding claim 28, Wang discloses all of the limitations of claim 26 as discussed above.
Wang does not clearly and explicitly disclose wherein the one or more processors are further arranged to receive a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from the first wavelength and the second wavelength; and process at least one of the first photoacoustic signal and the second photoacoustic signal, and the third photoacoustic signal, based on a linear spectral unmixing model to determine oxygen saturation in the blood.
In an analogous photoacoustic imaging field of endeavor Irisawa discloses receiving a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from a first wavelength and a second wavelength (Irisawa, Para 11-16; “The present disclosure provides a photoacoustic image generation apparatus […] a third wavelength different from the first wavelength and the second wavelength […] The insert according to a fourth aspect may further include a transparent resin that transmits the light with the third wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the one or more processors are further arranged to receive a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from the first wavelength and the second wavelength in order to allow for a user evaluate the presence of a plurality of different materials responsive to different wavelengths as needed to improve diagnosis as taught by Irisawa (Irisawa, Para 8-10).
In an analogous photoacoustic imaging field of endeavor Fadhel discloses processing a photoacoustic signal based on a linear spectral unmixing model to determine oxygen saturation in the blood (Fadhel, Para 10; “Linear spectral unmixing has been used to quantify the relative concentration of oxyhemoglobin and deoxyhemoglobin which can be used to assess oxygen saturation (sO2)”)) (Fadhel, Para 93; “he changes in optical fluence can be inferred from the PA spectral slopes and used to generate frequency filters that can be applied to the acoustic response signals in such a way as to match the fluence across certain optical wavelengths. A technique has been developed, in accordance with the teachings herein, which takes this into account and the technique is referred to herein as fluence compensation or fluence matching. This methodology has the capability to improve the accuracy of spectral unmixing to assess oxygen saturation maps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa above wherein the one or more processors are further arranged to process at least one of the first photoacoustic signal and the second photoacoustic signal, and the third photoacoustic signal, based on a linear spectral unmixing model to determine oxygen saturation in the blood in order to detect diseases and monitor treatment efficacy as taught by Fadhel (Fadhel, Para 4).

Regarding claim 30, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 28 as discussed above.
Wang does not clearly and explicitly disclose wherein the one or more processors are further arranged to process the first amplitude of the first photoacoustic signal, the second amplitude of the second photoacoustic signal, and a third amplitude of the third photoacoustic signal based on the linear spectral unmixing model; and apply the first, second, and third amplitudes to the linear spectral unmixing model.
However, Fadhel further discloses determining amplitudes of photoacoustic signals; and applying the amplitudes to a linear spectral unmixing model (Fadhel, Para 9-10; “Linear spectral unmixing assumes that the PA signals generated by a sample in response to light illumination are due to the linear combination of the optical absorbers and their concentration. Linear spectral unmixing outputs the spatial distribution of the chromophores […] Linear spectral unmixing has been used to quantify the relative concentration of oxyhemoglobin and deoxyhemoglobin which can be used to assess oxygen saturation (sO2)”) (Fadhel, Para 93; “he changes in optical fluence can be inferred from the PA spectral slopes and used to generate frequency filters that can be applied to the acoustic response signals in such a way as to match the fluence across certain optical wavelengths. A technique has been developed, in accordance with the teachings herein, which takes this into account and the technique is referred to herein as fluence compensation or fluence matching. This methodology has the capability to improve the accuracy of spectral unmixing to assess oxygen saturation maps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above wherein the one or more processors are further arranged to process the first amplitude of the first photoacoustic signal, the second amplitude of the second photoacoustic signal, and a third amplitude of the third photoacoustic signal based on the linear spectral unmixing model; and apply the first, second, and third amplitudes to the linear spectral unmixing model in order to detect diseases and monitor treatment efficacy as taught by Fadhel (Fadhel, Para 4).

Claims 14-15 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Wang, Irisawa, and Fadhel as applied to claims 13 and 28 above, and in further view of Zalev et al. (US20180228377, hereafter Zalev).
Regarding claim 14, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 13 as discussed above.
Wang does not clearly and explicitly disclose wherein the first, second, and third laser pulses are transmitted sequentially, wherein a time difference between transmission of the first and second laser pulses is in the order of micro-seconds, and a time difference between transmission of the second and third laser pulses is in the order of micro-seconds.
In an analogous photoacoustic imaging field of endeavor Zalev discloses wherein laser pulses are transmitted sequentially, and wherein a time difference between transmission of laser pulses is in the order of micro-seconds (Zalev, Para 179; “the light events may occur at different predominant wavelengths  […] the multiple light events […] may be offset by a time delay while still being captured by acoustic receivers during a single acquisition frame. […] a time delay of less than several microseconds would permit a substantial number of the sinogram samples to comprise data from two or more light events […] the time delay between two light events of different predominant wavelengths is less than about two microseconds”).
The use of the techniques of sequentially transmitting laser pulses and having a time difference between the transmission of two pulses is in the order of micro-seconds taught by Zalev in the invention of a photoacoustic blood flow measurement system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring blood flow quickly; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above wherein the first, second, and third laser pulses are transmitted sequentially, wherein a time difference between transmission of the first and second laser pulses is in the order of micro-seconds, and a time difference between transmission of the second and third laser pulses is in the order of micro-seconds in order to allow for the data from two different light events to be separated but also allow for a plurality of light events to occur within a single acquisition frame as taught by Zalev (Zalev, Para 179).

Regarding claim 15, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 13 as discussed above.
Wang does not clearly and explicitly disclose wherein the first, second, and third laser pulses are transmitted sequentially, wherein a time difference between transmission of the first and second laser pulses is in the order of nano-seconds, and a time difference between transmission of the second and third laser pulses is in the order of nano-seconds.
In an analogous photoacoustic imaging field of endeavor Zalev discloses wherein laser pulses are transmitted sequentially, and wherein a time difference between transmission of laser pulses is in the order of nano-seconds (Zalev, Para 179; “the light events may occur at different predominant wavelengths  […] the multiple light events […] may be offset by a time delay while still being captured by acoustic receivers during a single acquisition frame. […] two or more light events may be offset in time by 1-3 nanoseconds, 3-5 nanoseconds, or more than 5 but less than 20 nanoseconds. In an embodiment, the time delay between two light events of different predominant wavelengths is at least 20 nanoseconds. In an embodiment, the time delay between two light events of different predominant wavelengths is at least 50 nanoseconds. In an embodiment, the time delay between two light events of different predominant wavelengths is between 50 and 100 nanoseconds, or between 100 and 500 nanoseconds, or between 500 nanoseconds and a microsecond”).
The use of the techniques of sequentially transmitting laser pulses and having a time difference between the transmission of two pulses is in the order of nano-seconds taught by Zalev in the invention of a photoacoustic blood flow measurement system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring blood flow quickly; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above wherein the first, second, and third laser pulses are transmitted sequentially, wherein a time difference between transmission of the first and second laser pulses is in the order of nano-seconds, and a time difference between transmission of the second and third laser pulses is in the order of nano-seconds in order to allow for the data from two different light events to be separated but also allow for a plurality of light events to occur within a single acquisition frame as taught by Zalev (Zalev, Para 179).

Regarding claim 29, Wang as modified by Irisawa and Fadhel above discloses all of the limitations of claim 28 as discussed above.
Wang does not clearly and explicitly disclose wherein the probe of the photoacoustic imaging or sensing apparatus is arranged to transmit the first, second, and third laser pulses sequentially, wherein a time difference between transmission of the first and second laser pulses is in the order of micro-seconds or nano-seconds, and a time difference between transmission of the second and third laser pulses is in the order of micro-seconds or nano-seconds.
In an analogous photoacoustic imaging field of endeavor Zalev discloses wherein laser pulses are transmitted sequentially, and wherein a time difference between transmission of laser pulses is in the order of micro-seconds (Zalev, Para 179; “the light events may occur at different predominant wavelengths  […] the multiple light events […] may be offset by a time delay while still being captured by acoustic receivers during a single acquisition frame. […] a time delay of less than several microseconds would permit a substantial number of the sinogram samples to comprise data from two or more light events […] the time delay between two light events of different predominant wavelengths is less than about two microseconds”).
The use of the techniques of sequentially transmitting laser pulses and having a time difference between the transmission of two pulses is in the order of micro-seconds taught by Zalev in the invention of a photoacoustic blood flow measurement system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring blood flow quickly; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Irisawa and Fadhel above wherein the probe of the photoacoustic imaging or sensing apparatus is arranged to transmit the first, second, and third laser pulses sequentially, wherein a time difference between transmission of the first and second laser pulses is in the order of micro-seconds or nano-seconds, and a time difference between transmission of the second and third laser pulses is in the order of micro-seconds or nano-seconds in order to allow for the data from two different light events to be separated but also allow for a plurality of light events to occur within a single acquisition frame as taught by Zalev (Zalev, Para 179).

Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zalev as applied to claim 34 above and in further view of Irisawa et al. (US20180177409, hereafter Irisawa) and Wang et al. (US20180303349, hereafter Wang ‘349).
Regarding claim 35, Wang as modified by Zalev above discloses all of the limitations of claim 34 as discussed above.
Wang does not clearly and explicitly disclose wherein the optical processing unit includes: a first optical processing sub-unit arranged in a first optical path, arranged to provide a pulse laser of a first wavelength; a second optical processing sub-unit arranged in a second optical path arranged to provide a pulse laser of a second wavelength different from the first wavelength; a third optical processing sub-unit arranged in a third optical path arranged to provide a pulse laser of a third wavelength different from the first and second wavelengths.
In an analogous photoacoustic imaging field of endeavor Irisawa discloses providing lasers at three different wavelengths (Irisawa, Para 11-16; “The present disclosure provides a photoacoustic image generation apparatus […] a third wavelength different from the first wavelength and the second wavelength […] The insert according to a fourth aspect may further include a transparent resin that transmits the light with the third wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Zalev above to include receiving a third photoacoustic signal from a sample in response to transmission of a third laser pulse to the sample, the third laser pulse has a third wavelength different from the first wavelength and the second wavelength in order to allow for a user evaluate the presence of a plurality of different materials responsive to different wavelengths as needed to improve diagnosis as taught by Irisawa (Irisawa, Para 8-10).
In an analogous photoacoustic laser field of endeavor Wang ‘349 discloses wherein an optical processing unit includes an optical processing sub-unit arranged in an optical path arranged to provide a different wavelength (Kim, Para 11; “The photoacoustic probe may further include a wavelength converter for converting the first light to second light having a different wavelength than the first light, The indicator may output the second light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Zalev and Irisawa above wherein the optical processing unit includes: a first optical processing sub-unit arranged in a first optical path, arranged to provide a pulse laser of a first wavelength; a second optical processing sub-unit arranged in a second optical path arranged to provide a pulse laser of a second wavelength different from the first wavelength; a third optical processing sub-unit arranged in a third optical path arranged to provide a pulse laser of a third wavelength different from the first and second wavelengths in order to provide high molecular based contrast and spectral specificity of optical methods as taught by Wang ‘349 (Wang ‘349, Para 4).

Regarding claim 36, Wang as modified by Zalev, Irisawa, and Wang ‘349 above discloses all of the limitations of claim 35 as discussed above.
Wang as modified by Zalev, Irisawa, and Wang ‘349 above further discloses wherein the first optical processing sub-unit includes a power adjuster arranged to adjust a power of the laser pulse provided by the pulsed laser source (Wang, Para 47; “The power of the laser diode 202 is modulated at approximately 2.45 MHz with a 100% modulation depth by applying a 10 V sinusoidal signal from a function generator 206 to the laser bias through a serial 50-Ohm resistor. Light from the laser diode 202 is delivered via an optical fiber 208”) (Wang, Para 24; “the term “photoacoustics,” or the related term “optoacoustics,” refers to the generation of acoustic waves by modulated or pulsed optical radiation”).	

Regarding claim 37, Wang as modified by Zalev, Irisawa, and Wang ‘349 above discloses all of the limitations of claim 36 as discussed above.
Wang does not clearly and explicitly disclose wherein the second optical processing sub-unit includes an optical regulator arranged to alter a wavelength of the laser pulse provided by the pulsed laser source by excitation based on stimulated Raman scattering and to introduce a time delay to the laser pulse provided by the pulsed laser source.
However, Wang ‘349 further discloses wherein a second optical processing sub-unit includes an optical regulator arranged to alter a wavelength of a laser pulse provided by a pulsed laser source by excitation based on stimulated Raman scattering (Wang ‘349, Para 30; “the single mode fiber of the second optical regulator is further arranged to alter wavelength of only part of the second light beam based on stimulated Raman scattering”) and to introduce a time delay to the laser pulse provided by the pulsed laser source (Wang’ 349, Para 19; “a second optical regulator arranged to introduce a time delay to the second light beam and to output the delayed second light beam”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Zalev, Irisawa, and Wang ‘349 above wherein the second optical processing sub-unit includes an optical regulator arranged to alter a wavelength of the laser pulse provided by the pulsed laser source by excitation based on stimulated Raman scattering and to introduce a time delay to the laser pulse provided by the pulsed laser source in order to provide high molecular based contrast and spectral specificity of optical methods as taught by Wang ‘349 (Wang ‘349, Para 4).

Regarding claim 38, Wang as modified by Zalev, Irisawa, and Wang ‘349 above discloses all of the limitations of claim 37 as discussed above.
Wang does not clearly and explicitly disclose wherein the optical regulator comprises a single-mode optical fiber.
However, Wang ‘349 further discloses wherein an optical regulator comprises a single-mode optical fiber (Wang’ 349, Para 14; “the second optical regulator comprises a single mode fiber”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Zalev, Irisawa, and Wang ‘349  above wherein the optical regulator comprises a single-mode optical fiber in order to provide high molecular based contrast and spectral specificity of optical methods as taught by Wang ‘349 (Wang ‘349, Para 4).

Regarding claim 39, Wang as modified by Zalev, Irisawa, and Wang ‘349 above discloses all of the limitations of claim 37 as discussed above.
Wang does not clearly and explicitly disclose wherein the third optical processing sub-unit includes an optical regulator arranged to alter a wavelength of the laser pulse provided by the pulsed laser source by excitation based on stimulated Raman scattering and to introduce a time delay to the laser pulse provided by the pulsed laser source.
However, Wang ‘349 further discloses wherein an optical processing sub-unit includes an optical regulator arranged to alter a wavelength of a laser pulse provided by a pulsed laser source by excitation based on stimulated Raman scattering (Wang ‘349, Para 30; “the single mode fiber of the second optical regulator is further arranged to alter wavelength of only part of the second light beam based on stimulated Raman scattering”) and to introduce a time delay to the laser pulse provided by the pulsed laser source (Wang’ 349, Para 19; “a second optical regulator arranged to introduce a time delay to the second light beam and to output the delayed second light beam”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Zalev, Irisawa, and Wang ‘349 above wherein the third optical processing sub-unit includes an optical regulator arranged to alter a wavelength of the laser pulse provided by the pulsed laser source by excitation based on stimulated Raman scattering and to introduce a time delay to the laser pulse provided by the pulsed laser source in order to provide high molecular based contrast and spectral specificity of optical methods as taught by Wang ‘349 (Wang ‘349, Para 4).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Zalev, Irisawa, and Wang ‘349 as applied to claim 39 above and in further view of Kim et al. (US20150122033, hereafter Kim).
Regarding claim 40, Wang as modified by Zalev, Irisawa, and Wang ‘349 above discloses all of the limitations of claim 39 as discussed above.
Wang does not clearly and explicitly disclose wherein the optical regulator comprises a multi-mode optical fiber.
In an analogous photoacoustic laser field of endeavor Kim discloses (Kim, Para 12; “optical fiber for generating a Bessel beam may include […] a multi-mode optical fiber unit configured to come in contact with a first end of the SMF unit”) (Kim, Para 35-36; “The multi-mode optical fiber unit 120 may be a coreless silica optical fiber (CSF) having no core. The length of the multi-mode optical fiber unit 120 may be about 1,600 μm. The multi-mode optical fiber unit 120 may have the same external diameter as the cladding 114 of the SMF unit 110. The lens unit 130 may come in contact with one end of the multi-mode optical fiber unit 120 that faces one end of the SMF unit 110. The lens unit 130 may have a curvature radius in a range from 62.5 to 82 μm. The lens unit 130 may be fabricated using two types of methods”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Zalev, Irisawa, and Wang ‘349 above wherein the optical regulator comprises a multi-mode optical fiber in order to allow for the focus distance of the laser to be increased as taught by Kim (Kim, Para 39).

Allowable Subject Matter
Claims 4, 17, 20, 23, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose nor reasonably suggest the limitations set forth in the indicated claims. Specifically, the prior art does not disclose wherein the flow model relates the first and second amplitudes of flow speed using the equations as set forth in claims 4 and 23. Additionally, the prior art does not disclose using a linear spectral unmixing model using the equations as set forth in claims 17, 20, and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793